THORNBERRY, Circuit Judge,
with
whom TATE, Circuit Judge, joins, concurring specially:
While I agree the district court should be affirmed, I write specially to say why Ne-bel Towing is still the law and applies in this case.
In Nebel Towing we held that under the public policy of Louisiana expressed in its Direct Action statute, “limitation of liability under the federal statute is a personal defense which cannot be availed of by an insurer under Louisiana law.” 419 F.2d at 238. We further found that “the Limitation Act was designed to assist the maritime industry and that it was in no way intended to benefit the insurance industry ...; the status of insurer is not covered by the public policy underlying the Limitation Act.” Id.
In Nebel Towing we found the Limitation Act to be a defense personal to the shipowner because it would be contrary to public policy to allow the insurer to reduce its liability solely on the basis of the ship-owner’s statutory right to limit his liability. In this case London Steam-Ship is attempting to do indirectly, by means of a policy provision (Rule 8(i)), precisely what Nebel Towing held the insurer could not do directly.
Because it is contrary to Louisiana public policy for an insurer to reduce its liability to an amount less than the full P & I coverage solely on the basis of the shipowner’s right to limit his liability under the Limitation Act, Rule 8(i) is contrary to pub-*999lie policy. Therefore, Rule 8(i) is invalid and is no t a valid, effective term and condition of the P & I coverage. The district court did not err.